              Case 2:19-cr-00258-RAJ Document 39 Filed 08/10/20 Page 1 of 2




 1                                                THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                        IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9    UNITED STATES OF AMERICA,                         Case No. 2:19-CR-00258 RAJ

10                             Plaintiffs,              ORDER CONTINUING TRIAL
                                                        DATE AND PRETRIAL MOTIONS
11           vs.                                        DEADLINE
12
      LOUIE SANFT, JOHN SANFT, and
13    SEATTLE BARREL AND
      COOPERAGE COMPANY,
14

15
                               Defendants.

16
            On July 31, 2020, the Court held a status conference with the parties to address a
17
     continuance of the trial date and pretrial motions deadline, and explained to the parties
18
     that the Court will be unable to accommodate in-person multiple-defendant trials by the
19
     currently-scheduled trial date of October 19, 2020. Upon discussion, all parties agreed to
20
     an extension of the trial date to June 7, 2021. The Court has further received speedy trial
21
     waivers from Defendants.
22
            Based on General Orders 02-20, 03-20, and 11-20 of the United States District
23
     Court for the Western District of Washington addressing measures to reduce the spread
24
     and health risks from COVID-19, which are incorporated herein by reference, the Court
25

                                                                                    LAW OFFICES
      ORDER CONTINUING TRIAL DATE                                              CALFO EAKES LLP
      AND PRETRIAL MOTIONS DEADLINE - 1                                  1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
      (CASE NO. 2:19-cr-00258-RAJ)                                     TEL, (206) 407-2200 FAX, (206) 407-2224
              Case 2:19-cr-00258-RAJ Document 39 Filed 08/10/20 Page 2 of 2




 1   hereby FINDS that trial in this case cannot proceed on the currently scheduled date of
 2   October 19, 2020. The ends of justice served by granting a continuance outweigh the
 3   best interests of the public and the defendants in a speedy trial, and failure to grant this
 4   continuance would likely make trial impossible and result in a miscarriage of justice, and
 5   would deny counsel for the defendants and government counsel the reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. 18
 7   U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
 8          IT IS THEREFORE ORDERED that the trial date is continued to June 7, 2021.
 9          IT IS FURTHER ORDERED that all pretrial motions, including motions in
10   limine, shall be filed no later than March 1, 2021.
11          IT IS FURTHER ORDERED that the period of time from the date of this Order
12   until the new trial date of June 7, 2021, is excluded time pursuant to the Speedy Trial Act,
13   18 U.S.C. § 3161(h)(7)(A).
14          DATED this 10th day of August, 2020.
15

16
                                                        A
                                                        The Honorable Richard A. Jones
17
                                                        United States District Judge
18

19

20

21

22

23

24

25

                                                                                      LAW OFFICES
      ORDER CONTINUING TRIAL DATE                                                CALFO EAKES LLP
      AND PRETRIAL MOTIONS DEADLINE - 2                                    1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
      (CASE NO. 2:19-cr-00258-RAJ)                                       TEL, (206) 407-2200 FAX, (206) 407-2224
